Citation Nr: 0409449	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a 60 percent rating for bronchial asthma prior 
to October 16, 2000.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from November 1993 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In a rating 
decision dated in May 2001, the RO assigned a 60 percent 
rating for bronchial asthma, effective from October 16, 2000.  
In a January 2002 VA Form 9, the veteran perfected his appeal 
in reference to the earlier effective date claim.  In an 
August 2002 rating decision, the RO, in pertinent part, 
denied service connection for a bilateral shoulder condition.  
The veteran filed a notice of disagreement as to the right 
shoulder disability.  The RO issued a statement of the case 
regarding service connection for bilateral shoulder 
condition.  The veteran did not perfect the appeal by filing 
a timely VA Form 9.  The only matter currently before the 
Board is the issue set forth on the title page.  

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran contends that his 60 percent rating should be 
effective from service discharge.  In this regard, the Board 
notes that the veteran was granted service connection for 
bronchial asthma and assigned a noncompensable rating, 
effective from service discharge, in a June 1999 rating 
decision and that the RO notified him of that decision and 
his appellate rights in a September 7, 1999 letter.  The 
veteran did not file a notice of disagreement with that 
decision within one year of notification.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In particular, the RO has not 
notified the veteran of what evidence he needs to establish 
his earlier effective date claim nor indicated what evidence 
VA has obtained and/or plans to obtain.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  The RO has not supplied 
the veteran with the regulations pertinent to his claim, 
including the regulations implementing the VCAA, for example, 
38 C.F.R. §§ 3.105, 3.151(a), 3.155, 3.156, 3.157, 3.158, and 
3.159 (2003).  Consequently, a remand is required to comply 
with the notice provisions contained in the VCAA.  
 
The Board notes that the duty to assist includes obtaining 
additional VA treatment records, when needed for a 
determination.  Under the regulations, VA treatment or 
examination reports will be accepted as an informal claim for 
benefits once a formal claim for compensation has been 
allowed.  On October 16, 2000, the veteran filed a request 
for a compensable rating.  On March 25, 2000, the veteran was 
examined by VA and treated for his bronchial asthma.  This 
treatment record could be construed as an informal claim for 
an increased rating under 38 C.F.R. § 3.157 (2003).  The only 
VA treatment records in the file are dated between April 1999 
and March 2001 and show treatment for asthma on several 
occasions, which treatment included intermittent courses of 
systemic corticosteroids and/or daily inhalational therapy or 
inhalation anti-inflammatory medication.  Since an earlier 
effective date for an increased rating is tied to the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within one year from such date and the schedular criteria for 
a 60 rating depends on the method of treatment and/or 
recorded percentages from pulmonary function tests (PFTs), 
the Board finds that the RO should ask the veteran to 
indicate whether between March 1999 and October 2000 his 
asthma required at least monthly visits to a physician for 
required care of exacerbations, or whether he received at 
least three courses of systemic (oral or parenteral) 
corticosteroids per year (such as, Triamcinolone, Aristocort, 
or Prednisone).  The Board reminds the veteran that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In addition, the RO should obtain missing 
VA treatment records from March 1999 through October 2000, in 
particular, the results of any PFTs done during that time 
period and a chronological list of prescriptions. 

Accompanying a January 2002 VA Form 9, was the veteran's 
request for a hearing before a local hearing officer.  A 
review of the record indicates that the RO scheduled the 
veteran for an October 21, 2003 hearing and that he failed to 
appear.  In a VA Form 21-4138, dated October 22, 2003, the 
veteran indicated that he did not report for the hearing 
because he did not receive the RO's letter scheduling his 
hearing.  Instead he maintained that he only received a 
letter mistakenly sent by his representative scheduling a 
hearing for another veteran on October 22, 2003 and he 
enclosed copies of that letter and the front of the envelope 
and asked for an additional 60 days to submit evidence to 
support his claim.  It is unclear whether the veteran has 
withdrawn his hearing request.  Therefore, the Board finds 
that this case also must be returned so that the RO may 
clarify whether the veteran still wants a hearing and, if he 
does, so that a hearing may be scheduled.  

Accordingly, further appellate consideration will be deferred 
and the case is  REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
indicate whether between March 1999 and 
October 2000 his asthma required at least 
monthly visits to a physician for 
required care of exacerbations, or 
whether he received at least three 
courses of systemic (oral or parenteral) 
corticosteroids per year (such as, 
Triamcinolone, Aristocort, or 
Prednisone).  

2.  The RO should attempt to obtain 
missing records from the San Juan Medical 
Center for the period from March 1999 
through October 2000, in particular the 
results of any pulmonary function tests 
done during that time period and a 
chronological list of prescriptions, if 
not already in the claims file.  If 
records are unavailable, please have the 
provider so indicate.

3.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

4.  The RO should schedule the veteran 
for a personal hearing at the RO.  After 
the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the RO should readjudicate the 
appellant's earlier effective date claim, 
including any additional evidence 
obtained by the RO on remand.  If the 
determination remains adverse, the 
veteran should be furnished a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to this appeal, to 
include 38 C.F.R. §§ 3.105, 3.151(a), 
3.155, 3.156, 3.157, 3.158, and 3.159.  
The requisite period of time for a 
response should be afforded.   

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  If any 
determination remains adverse, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the claim.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

 


